DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.

Election/Restrictions
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,732,368 to Pusateri et al (Pusateri et al) in view of the Process Technology article “Zinc Recovery via the Flame Reactor Process” by Pusateri et al (Process Technology). With respect to claim 9, Pusateri et al teaches an apparatus including an injection chamber (14) for introducing oxygen and natural gas (see col. 5 lines 28-40 for example) which if desired, could be operated in the manner instantly recited , thereby meeting the claim limitations in that it has been held that where the prior art could, if desired be operated in a stated manner then the actual manner or method of operation of an apparatus cannot be relied upon to fairly further limit claims  to an apparatus itself (see MPEP 2114), a quiescent chamber (12) surrounded by a cooling jacket (see col. 6 lines 20-38 for example) located below  and separate from the injection chamber, where if desired the recited reactions could be performed, a feed chamber (18) including an inlet (90, 92) and which can also be surrounded by a cooling jacket where a feed material is injected, a reaction chamber (20) where the ignited gases and feed material react and also includes a cooling jacket, but does not specifically teach a slag separation chamber, plenum or filter baghouse downstream of the reaction chamber. Process Technology, in figure 1 for example, teaches that reactors such as that shown by Pusateri et al are commonly connected to the recited slag separators, plenums (the combustion duct) and filter baghouse for the collection and recovery of zinc or other materials, which is the goal of Pusateri et al. Motivation to include the reactor arrangement shown  by Pusateri et al in the system of the Process Technology article, in order to achieve the desired results of Pusateri et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 10-12, copper is noted to be an old and well known material for the construction of components, such as cooling jackets used in the chambers of the instant claims, and motivation to employ a commonly known material (copper) for the construction of a component (such as a cooling tube or jacket) of the chambers of Pusateri et al would have been a modification obvious to one of ordinary skill in the art.
With respect to claim 13, as shown in figure 3 of Pusateri et al, the quiescent chamber is an extension of the injection chamber.
With respect to claim 14, as shown in figure 3 of Pusateri et al, the quiescent chamber is an extension of the feed chamber.
With respect to claim 15, Process Technology shows al slag tap (the slag trap) in the slag separator shown in figure 1.
With respect to claim 16, the slag separator includes a heating unit and an enclosed configuration.

Response to Amendment
The declaration under 37 CFR 1.132 filed on 9/7/2022 is insufficient to overcome the rejection of claims 9-16 based upon Pusateri et al in view of the Process Technology article as set forth in the last Office action because: The declaration, while convincing with respect to the improved process performed by the claimed apparatus is not convincing with respect to the different structure of the claimed apparatus from that of Pusateri et al.  As stated in the above rejection, it has been held that where a prior art apparatus includes a claimed structure, the manner or method of use of the apparatus, whether or not such a use is shown or suggested by the prior art, cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2144 and 2115.In the instant case, the apparatus of Pusateri et al could, if desired, be operated in the manner recited in the instant claims, and thereby meets the method of use limitations in the instant claims. The declarant’s argument that the injector portion and quiescent portion of Pusateri are part of the same chamber is not persuasive in that as shown in figure 3 of the instant application, when compared to figure 3 of Pusateri et al, the relationships of the various chambers in each of the inventions are substantially identical.

Response to Arguments
Applicant's arguments filed on 9/7/2022 have been fully considered but they are not persuasive. As stated above, Applicant’s argument that the submission of the declaration filed on 9/7/2022 is sufficient to overcome the instant rejections under 35 USC 103 over Pusateri et al over the Process Technology article  is not persuasive since as stated above, while the declaration sets forth convincingly that the processes of each of Pusateri et al and the instant claims are distinct, the apparatus employed by each of Pusateri et al and the instant claims are not seen to be patentably distinct. Since the apparatus of Pusateri et al could if desired, be operated in the manner recited in the instant claims, even though such a manner of operation may not be not shown or suggested by Pusateri et al, Pusateri et al meets the instant method limitations of the instant claims. See MPEP 2114 ands 2115.

Conclusion





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk